Citation Nr: 0111235	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  97-27 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including dysthymia. 

2.  Entitlement to an increased rating for residuals of a 
status post fracture of the right (major) wrist, currently 
rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to March 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied (as not well 
grounded) a claim for service connection for dysthymic 
disorder (claimed as depression).  The veteran entered notice 
of disagreement (NOD) with this decision in February 1997; 
the RO issued a statement of the case (SOC) in September 
1997; and the veteran submitted a substantive appeal, on a VA 
Form 9, which was received at the RO in October 1997. 

As indicated below, the Board finds that the veteran 
effectively entered a NOD with the March 2000 decision to 
increase to 10 percent the disability rating for service-
connected residuals of a fracture of the right wrist.  
Because the veteran has not been furnished with a SOC as to 
his claim for an increased rating (in excess of 10 percent) 
for service-connected residuals of a fracture of the right 
wrist, the Board is required to remand this issue to the RO 
for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999).

A March 2000 RO rating decision also denied service 
connection for loss of use of the right hand (as secondary to 
the service-connected disability of residuals of right wrist 
fracture), and the RO notified the veteran of this decision 
in April 2000.  Thereafter, the veteran did not enter a NOD 
with this rating decision denial of service connection.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely NOD to a rating decision 
denying the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, this issue is not currently on appeal 
to the Board.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became effective.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

I.  Service Connection for Psychiatric Disorder

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

Service medical records reflect that, on a Report of Medical 
History form at the service separation examination in March 
1979, the veteran checked the block that indicated that he 
did not have, and had not had, depression or excessive worry.  
However, it was also noted on the same examination report 
that he had a history of depression and worry secondary to 
his isolation in a German town. 

VA outpatient treatment records reflect that on April 5, 
1979, about one week after separation from service, the 
veteran was seen by VA for complaints of nervousness during 
readjustment to civilian life.  The veteran reported that the 
depression at that time was not as severe as it had been 
while in Germany.  He reported that he had seen his private 
physician two days prior and was taking Valium.  The 
assessment by VA on April 5, 1979 was that the veteran was 
experiencing a period of difficulty adjusting and anxiety 
following release from service, provisionally diagnosed as 
situational anxiety, although no psychiatric diagnosis was 
ultimately determined. 

A Report of Contact in June 2000 reflects that a private 
physician recalled treating the veteran for a mental problem, 
although he was not sure if it was depression.  He indicated 
that he no longer had the records of this treatment.  

A June 1991 VA treatment entry reflects the veteran's 
complaints of anxiety and stress, diagnosed as generalized 
anxiety disorder.  A VA summary of hospitalization from 
December 1993 to January 1994 reflects that the veteran was 
admitted for diagnoses of continuous alcohol dependence, 
clinical depression, and anxiety disorder.  The veteran 
reported that he thought he relapsed or drank alcohol 
secondary to depression, although the examiner did not offer 
a medical opinion in this regard.  Treatment included anti-
depressants.  A history provided at a VA domiciliary from 
February 1994 included alcohol use since 1973 with four 
substance abuse treatment programs, and a head injury with 
loss of consciousness in 1993 as the result of a fall from a 
horse.  Treatment entries in 1995 reflect that the veteran 
was depressed.  A subsequent VA discharge summary from 
December 1995 to January 1996 likewise reflects the veteran's 
complaints of impairment since a fall and head injury, as 
well as treatment for alcohol abuse.  A VA discharge summary 
in February 1996 reflects an Axis I diagnosis only of 
continuous alcohol dependence.  However, there is no medical 
nexus opinion of record regarding whether the veteran's 
current symptoms of depression or anxiety (including panic) 
are etiologically related to his service.  A June 1995 
psychological assessment included the opinion that it seemed 
"more likely that [the veteran's] current neuropsychological 
deficits are associated with the head trauma of 10/93 and 
perhaps moderated or exacerbated by a depressive syndrome."  
However, this opinion does not include whether the depressive 
syndrome is etiologically related to service.  

At a personal hearing in September 1997, the veteran 
testified in part that he was depressed in service, isolated 
himself from others and stayed in his room, and drank a lot, 
but did not see a doctor about this during service.  He also 
testified regarding seeking post-service treatment by his 
private physician and VA.  At a January 2001 personal hearing 
before the undersigned member of the Board, sitting at 
Phoenix, Arizona, the veteran testified in part that he 
experienced anxiety and depression during service while he 
was in Germany and isolated himself, he went to a family 
physician after service who put him on antidepressants and 
anti-anxiety medication, and went to VA, and in college in 
1980 or 1981 he experienced the same mental problems of 
anxiety and depression, so the school doctor put him on 
antidepressants.   He also testified that his depressive 
symptoms had been continuous since service, that he 
experienced a head injury in 1993 which aggravated his 
depression, he was taking Prozac and Librium, and it was his 
belief that he self-medicated with alcohol due to the 
depression.
 
In this case, the veteran contends that he began experiencing 
depression and anxiety during active duty while in Germany, 
that his symptoms have been continuous since service, and 
that service connection is warranted for his currently 
diagnosed depression and anxiety disorder.  The RO denied the 
claim as not well grounded on the basis that the veteran had 
not submitted competent medical evidence of a nexus between 
the claimed psychiatric conditions and active duty service.  
The record reflects that the veteran has not been afforded a 
VA examination to assist him in the development of his case.  
The Board finds that such examination(s) addressing the 
disabilities at issue are thus necessary for compliance with 
the Veterans Claims Assistance Act of 2000.  The medical 
examination should include medical opinions regarding the 
relationship, if any, between veteran's currently diagnosed 
psychiatric disorders (including depression and anxiety 
disorder) and his symptoms in service, including reported 
depression and worry while stationed in a small town in 
Germany, his diagnosed alcohol abuse/dependence, and a head 
injury in October 1993. 




II.  Increased Rating for Right Wrist Disability

By a rating decision issued in March 2000, the RO granted an 
increased rating to 10 percent for service-connected 
residuals of a fracture of the right wrist (effective from 
the date of claim for increase in September 1999).  In a 
January 2001 statement, received within one year of notice of 
the March 2000 decision, the veteran requested an "increased 
evaluation" for this disability.  Because this request for 
increase was received within one year of notice of the March 
2000 rating decision assignment of a 10 percent rating, the 
Board finds that the veteran effectively entered a NOD with 
the March 2000 decision to assign a 10 percent rating.  The 
veteran has not been furnished with a SOC as to his claim for 
a higher rating for service-connected residuals of a fracture 
of the right wrist. 

According to the Court's direction in Manlincon, supra, when 
the appellant has submitted a NOD, he is entitled to a SOC, 
and the RO's failure to issue a SOC is a procedural defect 
requiring remand.  Consequently, the Board finds that, in 
view of the timely NOD filed by the veteran in January 2001 
as to the issue of an increased rating (in excess of 10 
percent) for service-connected residuals of a fracture of the 
right wrist, the Board must remand this claim to the RO for 
the issuance of a SOC. 

Accordingly, to ensure full compliance with due process 
requirements, and to ensure that the duty to assist the 
veteran in the development of his claim(s) has been 
fulfilled, these issues are remanded to the RO for the 
following development:

1.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for a psychiatric disorder.  
After obtaining appropriate consent from 
the veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.  Any VA medical records (not 
already of record) should be associated 
with the claims file.  
2.  The veteran should be afforded a VA 
psychiatric examination by an appropriate 
specialist to ascertain the nature and 
etiology of his current psychiatric 
disabilities.  The VA psychiatric 
examiner is requested to review the 
entire medical record, and to offer the 
following opinions as to whether a) it is 
at least as likely as not (a 50 percent 
probability) that any such diagnosed 
psychiatric disorder, including, if 
found, depression and/or anxiety 
disorder, is related to any injury or 
disease during the veteran's service, 
including to  symptoms of depression 
reported at service separation; b) it is 
at least as likely as not any diagnosed 
alcohol dependence/abuse disorder or 
substance abuse disorder is etiologically 
related to (caused by or aggravated by) 
any diagnosed psychiatric disorder; and 
c) whether the any currently diagnosed 
psychiatric disability is etiologically 
related to a post-service head injury in 
October 1993.  The opinions offered 
should be supported by a full rationale.  
The claims folder should be made 
available to the VA psychiatric examiner 
for review in conjunction with the 
examination, and the examiner should 
indicate in writing that the claims 
folder was reviewed.  

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  

4.  The RO should adjudicate on the merits 
the issue of entitlement to service 
connection for a psychiatric disorder 
(including dysthymic disorder/depression 
or anxiety disorder).  If service 
connection for a psychiatric disorder 
(including dysthymic disorder/depression 
or anxiety disorder) remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue of entitlement to service 
connection for psychiatric disorder 
currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

5.  The RO should provide the veteran and 
his representative with an appropriate SOC 
pertaining to the issue of entitlement to 
an increased rating for service-connected 
residuals of a fracture of the right 
wrist.  The veteran and his representative 
should then be given the opportunity to 
perfect the appeal. 
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran-appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


